JUDGMENT

This case was considered on the record from the United States District Court for the District of Columbia and on the briefs and arguments of the parties. Upon consideration of the foregoing, it is
ORDERED AND ADJUDGED that the order of the district court granting summary judgment in favor of Yum Brands, Inc. be vacated and the case be remanded for the district court to remand it to the Superior Court of the District of Columbia.
When the LeFandes amended their complaint to join as a defendant Mr. Nolasco, who is nondiverse from the LeFandes, the district court lost subject-matter jurisdiction, which had been based solely upon diversity of the parties’ citizenship. 28 U.S.C. § 1447(e); Curry v. U.S. Bulk Transp., Inc., 462 F.3d 536, 539-41, 543 (6th Cir.2006) (holding addition of non-diverse defendant destroyed district court’s jurisdiction over subject matter and remanding case with instructions for district court to remand to state court).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. *622See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.